Fourth Court of Appeals
                                 San Antonio, Texas
                                    November 13, 2015

                                    No. 04-15-00550-CV

                        IN THE INTEREST OF A.J.J., A CHILD,

                 From the 225th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2014-PA-02098
                         Honorable Peter A. Sakai, Judge Presiding


                                      ORDER
       This is an appeal from an order terminating appellant’s parental rights. Appellant has
filed a motion for extension of time requesting a twenty-day extension to file her brief.
Appellant’s motion is GRANTED. It is ORDERED that appellant file her brief on or before
November 30, 2015. NO FURTHER EXTENSIONS WILL BE GRANTED.




                                                  _________________________________
                                                  Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of November, 2015.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court